Citation Nr: 1622667	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome (PFS), right knee, prior to March 25, 2009, from May 1, 2009 to October 4, 2010 and from December 1, 2010 to November 7, 2013 and from February 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to January 1998 and from October 2000 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A May 2009 rating decision granted a temporary total rating for the period from March 25, 2009 to April 30, 2009 and a January 2011 rating decision granted a temporary total rating from October 5, 2010 to November 30, 2010.  Jurisdiction over the appeal was subsequently transferred to the RO in Fargo, North Dakota.  

The Veteran testified at a hearing before the Board in June 2012.  A transcript is of record.  Thereafter, the Board remanded the Veteran's claim for additional development and examination in March 2013.

A subsequent March 2014 rating decision granted a temporary total rating for patellofemoral syndrome, status post meniscectomy, right knee, for the period from November 7, 2013 to January 31, 2014.  A 10 percent rating was assigned from February 1, 2014.  As such, the issue for appellate review has been revised accordingly.

The Board remanded this claim again in September 2015 for another examination.



FINDING OF FACT

Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's symptomatic residuals of removal of a semilunar cartilage results in a range of motion in the right knee greater than 30 degrees of flexion and greater than 10 degrees of extension; and, there is no evidence of malunion or nonunion of the tibia and fibula, instability, or ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's patellofemoral syndrome, right knee, prior to March 25, 2009, from May 1, 2009 to October 4, 2010 and from December 1, 2010 to November 7, 2013 and from February 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5256- 5263. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See March 2009 VA correspondence and the June 2012 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.


VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded an updated examination.  Recent treatment records were also obtained.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221   (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. VAOGCPREC 9-98. 

If there are symptoms of subluxation or instability as well as limitation of motion, separate ratings for such manifestations may be assigned.  However, 38 C.F.R. 
§ 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus." http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14  and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

The record reflects the Veteran underwent arthroscopy surgery on his right knee in March 2009, October 2010 and again in November 2013 warranting the temporary assignments of 100 percent disability rating as addressed previously in the decision.

The record includes objective findings from several VA examinations for the periods at issue.  The earliest VA examination was in October 2007 and revealed the Veteran's flexion was from 10 to 95 degrees, which included his complaints of pain.  Tenderness and weakness were noted but with no evidence of ankylosis.

An April 2009 VA examination found the Veteran's right knee range of motion was to 110 degrees with normal extension.  No locking episodes or effusions were found but pain upon movement was documented.  

The Veteran underwent another VA examination in December 2010.  The Veteran reported episodes of effusion and locking in the right knee beginning around 2003.  However, upon examination, no locking episodes were documented but effusions were noted as constant.  At the time of examination, the Veteran's flexion of the right knee was 110 degrees with normal extension.  Pain was again documented upon movement.  

The Veteran testified at the June 2012 hearing before the Board that he wears a knee brace to help him walk because his knee was constantly giving out.  He would also trip often and felt there may be some instability present.  He further testified that his knee gives out maybe four to five times a day with constant pain.  He takes prescription medication for the pain, including indomethacin and hydrocodone.  Furthermore, he described swelling of the knee and constant locking and popping.  

The May 2013 VA examination diagnosed the Veteran with right medial meniscus tear.  Range of motion for the right knee flexion was 110 degrees with painful motion at 95 degrees.  Limitation of extension was not found.  Frequent locking and episodes of joint pain were reported for the right knee from the meniscal tear.  Additionally, the Veteran reported regular use of a brace.

A November 2015 VA examination diagnosed the Veteran with right knee meniscal tear.  Range of motion was from zero to 120 degrees.  Right knee pain starts at 110 degrees of flexion and mild to moderate tenderness is experienced when the medical knee joint is palpated.  Moreover, mild tenderness over the medial aspect of the patella and patellar tendon was also documented.  No ankylosis, recurrent subluxation or lateral instability was found.  Frequent episodes of joint "locking" and joint pain were documented as side effects of a meniscus condition.  X-rays revealed mild right medial compartment joint space narrowing.  There were no findings pertaining to arthritis or malunion or nonunion of the tibia and fibula.

The record also includes medical records for the period at issue.  Beginning in August 2003, a medical record documents a cruciate ligament tear in the right knee which was surgically repaired.  Thereafter, the record reflects reported continuing pain and stiffness in his right knee as early as November 2008 forward.  Full range of motion of the right knee was documented in December 2008.  The record further reflects the Veteran was experiencing pain treated with medication for his right knee discomfort in March 2010.  Thereafter VA treatment notes indicate pain and giving out of the right knee in August 2010.  Then a January 2011 notation reported the Veteran had full range of motion with his right knee with no tenderness but did report a dull ache in his knee.  Further, in a September 2013 note the Veteran described medial joint line pain with constant swelling, limping and requiring a brace.  On examination, the Veteran had full range of motion with no effusion and good ligamentous stability.  Furthermore, the record includes a July 2015 notation that the Veteran was seen for repeat cortisone injections to the right knee for pain.

The objective medical evidence of record fails to support the assignment of a rating greater than 10 percent for the left knee under Diagnostic Code 5260.  While there is evidence of painful limitation of motion, the Veteran has not demonstrated flexion limited to 30 degrees and knee extension limited to 10 degrees much less flexion limited to 30 degrees or extension limited to 15 degrees for any period at issue.  

The record reflects evidence of "locking", effusion and pain in the right knee joint beginning in December 2010.  However, a rating under Diagnostic Code 5258 is not warranted because there is no evidence of a dislocated semilunar cartilage in the knee.  Instead the Veteran suffers from symptomatic residuals of semilunar cartilage removal which warrants a 10 percent rating under Diagnostic Code 5259.

It is also clear that the Veteran did not have ankylosis of his right knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned examination and treatment records clearly show that the Veteran retained an active range of motion of the right knee.  Consequently, it cannot be said that he had ankylosis of the knee so as to have warranted a higher rating, including under DC 5256.

The Board acknowledges in the June 2012 hearing, the Veteran's representative argues the fact the Veteran wears a brace likely means the Veteran suffers from instability in the knee joint.  However, the October 2007, April 2009, December 2010 and November 2015 VA examinations document no instability upon examination.  The May 2013 examination does indicate giving way and instability.  However, the documented instability was reported by the Veteran, on actual examination, the findings found no instability.  A separate rating for instability is not warranted.

Because there is no evidence of instability, subluxation, or ankylosis, the objective medical evidence of record fails to support the assignment of separate or higher ratings than 10 percent for the Veteran's right knee under the applicable diagnostic codes.

At the June 2012 Board hearing, the Veteran's representative argued that a rating under Diagnostic Code 5262 should be assigned.  At a minimal, a 10 percent rating is assigned under that code for malunion of the tibia and fibula with slight knee disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  

The record is devoid of any evidence of malunion or nonunion of the tibia and fibula.  The X-rays of the knee taken in 2015 only showed mild narrowing of the joint space.  Indeed, there is no history of fracture of the tibia and/or fibula.  The assignment of a higher or separate rating under DC 5262 is inappropriate.

Full consideration has been given to the Veteran's complaints of pain, pain on motion, and functional loss.  VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (additionally indicating that, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability).  Here, though, even with consideration of all relevant functional factors, it is clear that the Veteran's knee motion was not limited to even 60 degrees of flexion and 5 degrees of extension to warrant a compensable disability rating based on range of motion.  While pain during range-of- motion testing was noted, the Veteran's range of motion was still extensive.  Moreover, the Veteran's muscle strength was found to be normal throughout of the periods at issue.   

When evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (so 0-percent disabling) under the applicable diagnostic code.  

The medical evidence of record includes the Veteran's complaints of right knee giving way, stiffness and weakness.  However, no instability or episodes of dislocation or subluxation were demonstrated upon examination in October 2007.  Further, an April 2009 VA examination found no instability or incoordination on examination but did find giving way, stiffness, and weakness along with decreased speed of joint motion.  Similarly, the December 2010 examination found pain and weakness but no instability, incoordination, or giving way as well as no episodes of dislocation or subluxation was documented.  No flare-ups which impact the function of the knee were reported upon examination in May 2013.  Functional loss including less movement than normal, excess fatigability, pain on movement and interference with sitting, standing and weight-bearing, along with pain were documented.  However, muscle strength was normal along with anterior and posterior instability.  

In the November 2015 VA examination, pain was noted but the examiner found the pain did not result in or cause functional loss for the Veteran.  The examiner was unable to provide an opinion regarding the Veteran's pain, weakness, fatigability or incoordination during a flare-up because the Veteran was not examined during a flare-up.  However, additional factors such as disturbance of locomotion, interference with sitting and interference with standing were attributed to the Veteran's right knee disability.  Notably, the Veteran does not have a reduction in muscle strength with forward flexion or extension of the right knee.  The Veteran did report experiencing pain in the medial aspect when pressure is applied to his right knee and frequent episodes of joint "locking and pain resulting from the meniscal tear.  A brace is used to assist with ambulation.  

The Board has considered the medical evidence of record, including the October 2007, April 2009, December 2010, May 2013 and November 2015 VA examinations regarding the Veteran's functional loss and pain and acknowledges the Veteran's belief that his right knee disorder warrants an increased rating.  The Veteran is competent to report that he experiences limits such as sitting, standing and walking due to pain and locking up resulting from his meniscal tear.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Veteran is not competent to identify the specific level of the disability on appeal based on the Diagnostic Code and functional loss.

Overall, the Board finds that the evidence of record does not support additional compensation due to functional loss for the right knee disability during any part of the appeal period.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The objective medical evidence supports that the Veteran's patellofemoral syndrome of the right knee is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 


ORDER

Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome, right knee, prior to March 25, 2009, from May 1, 2009 to October 4, 2010 and from December 1, 2010 to November 7, 2013 and from February 1, 2014 is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


